Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16094479 filed on 10/18/2018.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-14 in the reply filed on 6/28/2021 is acknowledged.
The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. The traversal is unpersuasive since the device can be formed by different processes as noted in the restriction requirement and would therefore require separate distinct search strategies for the device and method claims. Additionally, the device and method claims require different CPC group/subgroup search. Therefore, there would be a serious search and/or examination burden. The restriction requirement is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Moriwaki et al. (US 2011/0227087) and in view of Fujii et al. (US 2014/0312329) and further in view of Yamazaki (US 7,411,211).
Regarding Independent claim 1, Toshihisa et al. teach a method of forming a TFT comprising:
forming a second conducting layer on the gate insulation layer, and patterning the second conducting layer to form a source electrode and a drain electrode (Figs. 1 & 2, elements 2 & 3); 
forming a planarization layer (Figs. 1 & 2, element 4) on the source electrode, the drain electrode and the gate insulation layer, and etching the planarization layer by a plasma treatment (Although Toshihisa does not explicitly disclose plasma treatment for etching, before the effective filling date of the invention it was well known in the art to etch a planarization layer by plasma as shown by Moriwaki et al. in paragraph 0035) to form a first portion, a second portion, and a third portion, wherein the first portion is disposed between the source electrode and the drain electrode, the second portion is 
upper surfaces of all the first portion, the second portion, and the third portion are flush with top portions of both the source electrode and the drain electrode so as to expose a portion of both the source electrode and the drain electrode (Figs. 1 & 2); and 
a material of the planarization layer is a photosensitive insulating resin material (Although Toshihisa does not explicitly disclose this limitation, before the effective filling date of the invention it was well known in the art to from a planarization layer comprising photosensitive insulating resin material as shown by Fujii et al. in paragraph 0128);
forming an active layer (Figs. 1 & 2, element 6) on the planarization layer, the source electrode and the drain electrode, wherein the active layer is configured to form a channel; and 
forming a passivation layer (Figs. 1 & 2, element 7) on the channel, the second portion, and the third portion.
Toshihisa et al. modified by Moriwaki et al. and Fujii et al. do not explicitly disclose forming a first conducting layer on a substrate, and patterning the first conducting layer to form a gate electrode; forming a gate insulation layer on the gate electrode and the substrate.
Before the effective filling date of the invention it was well known in the art to replace a top gate with a bottom gate structure as shown by Yamazaki in Col. 24, lines 3-5 whereby the gate 8 and gate insulating layer 9 of Toshihisa et al. would be formed under the source and drain electrode on a substrate.
Regarding claim 4, Toshihisa et al. teach wherein the channel is disposed on the first portion, the source electrode, and the drain electrode (Figs. 1 & 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Moriwaki et al. (US 2011/0227087) and in view of Fujii et al. (US 2014/0312329) and in view of Yamazaki (US 7,411,211) and further in view of Nimura (US 2006/0066229).
Regarding claim 2, Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki do not explicitly disclose wherein the step of forming the planarization layer on the source electrode, the drain electrode and the gate insulation layer comprises: coating the material of the planarization layer on the source electrode, the drain electrode, and the gate insulation layer; and curing the material of the planarization layer to form the planarization layer.
Nimura teaches a method of forming a TFT comprising coating and curing a planarization layer on source and drain electrode (Fig. 4, paragraph 0205).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Toshihisa et al. and Moriwaki et al. and Fujii et al. and Yamazaki according to the teachings of Nimura with the motivation to provide insulation between TFT and light emitting element. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Moriwaki et al. (US 2011/0227087) and in view of Fujii et al. (US 2014/0312329) and in view of Yamazaki (US 7,411,211) and further in view of Matsui et al. (US 2010/0066961).
Regarding claim 3, Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki do not explicitly disclose patterning the passivation layer and the third portion of the planarization layer to obtain a through hole, wherein the through hole passes through the passivation layer and the third portion.
Matsui et al. teach a method of forming a TFT comprising forming a through hole (Fig. 1, element 111) in a passivation layer (Fig. 1, element 107) connected to a drain electrode  (Fig. 1, element 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Toshihisa et al. and Moriwaki et al. and Fujii et al. and Yamazaki according to the teachings of Matsui et al. with the motivation to provide connection to a pixel electrode (paragraph 0034).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Moriwaki et al. (US 2011/0227087) and in view of Fujii et al. (US 2014/0312329) and in view of Yamazaki (US 7,411,211) and further in view of Sun (US 2014/0091280).
Regarding claim 5, Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki do not explicitly disclose wherein a material of the active layer comprises at least one of 
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known graphene material for an active layer as shown by Sun in paragraph 0079, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Moriwaki et al. (US 2011/0227087) and in view of Fujii et al. (US 2014/0312329) and in view of Yamazaki (US 7,411,211) and further in view of Saotome et al. (US 2016/0267873).
Regarding claim 6, Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Moriwaki et al. and Fujii et al. and Yamazaki do not explicitly disclose wherein a material of the passivation layer comprises at least one of organic insulating material, SiNx, SiO2, HfO2, and Al2O3.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select SiO2 as a known passivation material as shown bu Saotome et al. in paragraph 0363, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211).
Regarding Independent claim 7, Toshihisa et al. teach a method of forming a TFT comprising:
forming a second conducting layer on the gate insulation layer, and patterning the second conducting layer to form a source electrode and a drain electrode (Figs. 1 & 2, elements 2 & 3); 
forming a planarization layer (Figs. 1 & 2, element 4) on the source electrode, the drain electrode and the gate insulation layer, and patterning the planarization layer to form a first portion, a second portion, and a third portion, wherein the first portion is disposed between the source electrode and the drain electrode, the second portion is disposed at a side of the source electrode, and the third portion is disposed at a side of the drain electrode (Figs. 1 & 2); and
upper surfaces of all the first portion, the second portion, and the third portion are flush with top portions of both the source electrode and the drain electrode so as to expose a portion of both the source electrode and the drain electrode (Figs. 1 & 2); Page 3 of 7Appl. No. 16/094,479 Reply to Office Action of May 14, 2021 
forming an active layer (Figs. 1 & 2, element 6) on the planarization layer, the source electrode and the drain electrode, wherein the active layer is configured to form a channel; and 
forming a passivation layer (Figs. 1 & 2, element 7) on the channel, the second portion, and the third portion.
Toshihisa et al. do not explicitly disclose forming a first conducting layer on a substrate, and patterning the first conducting layer to form a gate electrode; forming a gate insulation layer on the gate electrode and the substrate.

Regarding claim 12, Toshihisa et al. teach wherein the channel is disposed on the first portion, the source electrode, and the drain electrode (Figs. 1 & 12).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Fujii et al. (US 2014/0312329).
Regarding claim 8, Toshihisa et al. modified Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Yamazaki do not explicitly disclose wherein a material of the planarization layer is a photosensitive insulating resin material.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known photosensitive insulating resin material for a planarization layer as shown by Fujii et al. in paragraph 0128, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Moriwaki et al. (US 2011/0227087).
Regarding claim 9, Toshihisa et al. modified Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Yamazaki do not explicitly disclose wherein the step of patterning the planarization layer to form the first portion, the second portion, and the third portion comprises: etching the planarization layer by a plasma treatment to form the first portion, the second portion, and the third portion.
Before the effective filling date of the invention it was well known in the art to etch a planarization layer by plasma as shown by Moriwaki et al. in paragraph 0035.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Nimura (US 2006/0066229).
Regarding claim 10, Toshihisa et al. modified Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Yamazaki do not explicitly disclose wherein the step of forming the planarization layer on the source electrode, the drain electrode and the gate insulation layer comprises: coating a material of the planarization layer on the source electrode, the drain electrode, and the gate insulation layer; and curing the material of the planarization layer to form the planarization layer.
Nimura teaches a method of forming a TFT comprising coating and curing a planarization layer on source and drain electrode (Fig. 4, paragraph 0205).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Toshihisa et al. and Yamazaki . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Matsui et al. (US 2010/0066961).
Regarding claim 11, Toshihisa et al. modified Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Yamazaki do not explicitly disclose patterning the passivation layer and the third portion of the planarization layer to obtain a through hole, wherein the through hole passes through the passivation layer and the third portion.
Matsui et al. teach a method of forming a TFT comprising forming a through hole (Fig. 1, element 111) in a passivation layer (Fig. 1, element 107) connected to a drain electrode  (Fig. 1, element 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Toshihisa et al. and Yamazaki according to the teachings of Matsui et al. with the motivation to provide connection to a pixel electrode (paragraph 0034).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Sun (US 2014/0091280).
Regarding claim 13, Toshihisa et al. modified by Yamazaki teach all of the limitations as discussed above.

Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known graphene material for an active layer as shown by Sun in paragraph 0079, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihisa (JP H05205166 A) in view of Yamazaki (US 7,411,211) and in view of Saotome et al. (US 2016/0267873).
Regarding claim 14, Toshihisa et al. modified by Yamazaki teach all of the limitations as discussed above.
Toshihisa et al. modified by Yamazaki do not explicitly disclose wherein a material of the passivation layer comprises at least one of organic insulating material, SiNx, SiO2, HfO2, and Al2O3.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select SiO2 as a known passivation material as shown bu Saotome et al. in paragraph 0363, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813